Citation Nr: 1031523	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation 
benefits in the calculated amount of $41, 045.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1972.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount of 
$41,045.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2008 and 
October 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the 
issue of the validity of the debt created.  However, the Veteran 
did not submit a substantive appeal for that issue following the 
issuance of the December 2009 statement of the case. See 38 
C.F.R. § 20.202.  Accordingly, the issue of whether the debt 
created was valid no longer remains in appellate status, and no 
further consideration is required.


FINDINGS OF FACT

1.  In February 2000, the Veteran's evaluation for his service-
connected left knee disability was increased to 20 percent 
effective from July 23, 1999, and his combined evaluation was 60 
percent.  At that time, he was advised of his reporting 
responsibilities, including the fact that he was not entitled to 
compensation benefits in the event he was incarcerated and that 
he must notify VA of any changes in his status.

2.  In January 2001, the Veteran was convicted for multiple 
felonies and incarcerated, but he failed to advise VA of his 
incarceration.

3.  In March 2006, after learning of the Veteran's incarceration, 
the RO retroactively terminated his VA disability compensation 
benefits effective from March 19, 2001.

4.  As a result of the retroactive termination of the Veteran's 
disability compensation benefits, he was paid $41, 045 in 
benefits to which he had no legal entitlement.

5.  The Committee has determined that the overpayment at issue 
was not created through fraud, misrepresentation of a material 
fact, or bad faith on the part of the Veteran.

6.  The Veteran was entirely at fault in the creation of this 
debt.  Recovery of the overpayment at issue would not defeat the 
purpose for which the benefits were intended, and failure to 
recover this portion of the overpayment would result in unfair 
gain to the Veteran. These elements outweigh any other 
considerations with regard to equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of $41,045 
does not violate the principles of equity and good conscience. 38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), does not apply in this case, 
given the nature of the issue on appeal. See Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of overpayment).

Factual Background

A March 1973 rating decision granted service connection for 
chronic paranoid schizophrenia and assigned a 100 percent 
disability evaluation effective from December 22, 1972.  He was 
considered incompetent at that time.   A July 1981 rating 
decision later reduced the evaluation to 70 percent effective 
from May 1, 1981, and it was noted that the Veteran was found to 
be competent as of December 12, 1980.  The 70 percent disability 
evaluation was continued in a February 1982 rating decision.  In 
November 1983, the RO issued another rating decision, which 
granted service connection for hearing loss, tinnitus, and a left 
knee strain with osteoarthritis effective from September 27, 
1983.  Separate noncompensable evaluations were assigned for 
hearing loss and the left knee disorder, and a 10 percent 
disability evaluation was assigned for tinnitus.  Thereafter, a 
March 1984 rating decision decreased the Veteran's evaluation for 
schizophrenia to 50 percent effective from July 1, 1984, and a 
July 1989 rating decision continued the Veteran's evaluations 
assigned for his schizophrenia and tinnitus.  

The RO subsequently issued a rating decision in February 2000 in 
which the evaluation for the Veteran's left knee disorder was 
increased to 20 percent effective from July 23, 1999.  The 
evaluations for his schizophrenia, hearing loss, and tinnitus 
were continued.  As such, his combined evaluation was 60 percent, 
and the enclosed notice letter indicated that he was being paid 
as a single veteran with no dependents.  That letter also noted 
that a VA Form 21-8764, Disability Compensation Award Attachment 
- Important Information, was attached.  The Board notes that that 
form specifically states that benefits will be reduced upon 
incarceration in a Federal, State, or local institution in excess 
of 60 days for conviction of a felony.  The amount not payable 
may be apportioned to a spouse, dependent children, or spouse.  
The form explains that failure to notify VA of such changes 
immediately could result in a debt that he would have to repay.  
In addition, the form states that a veteran must promptly advise 
VA of any change in the status of his dependents if he has a 
disability rating of 30 percent or more.

The Veteran was convicted of multiple felonies in January 2001, 
including unlawful possession of marijuana, manufacture of a 
controlled dangerous substance within a thousand feet of a public 
park, unlawful possession of a controlled drug, possession of a 
weapon in the commission of a felony, and unlawful possession of 
methamphetamine, marijuana, and cocaine with intent to 
distribute.  The Veteran was thereafter incarcerated at the 
McLeod Correctional Facility to serve his prison sentence.

In October 2005, VA was alerted by the State of Oklahoma prison 
match process that the Veteran was incarcerated.  VA confirmed 
his conviction date with a phone call to the Pittsburg County 
jail that same month.

In an October 2005 letter, the RO notified the Veteran that it 
was proposing to reduce his benefits to $101.00 effective from 
March 19, 2001, because VA regulations required that his benefits 
be reduced to the 10 percent rate effective from the 61st day of 
his incarceration following conviction of a felony.  The letter 
explained that the adjustment would result in an overpayment of 
benefits that had been paid to him and that he would be notified 
of the exact amount and provided information regarding repayment 
if the proposed decision was implemented.  He was also advised 
that he had a right to submit evidence showing that the 
adjustment should not be made.  

The Veteran did not respond to the October 2005 letter, and he 
was subsequently informed in a February 2006 letter that his 
compensation benefits were retroactively reduced.  He was also 
notified at that time that he was paid $41,045 more than he was 
entitled to receive and that VA planned to withhold his benefits 
until the amount was recouped.  It was noted that the withholding 
was scheduled to begin in May 2006.  The Veteran was further 
informed of his right to dispute the debt and the right to 
request a waiver.  

In March 2006, the Veteran requested a waiver of recovery of the 
overpayment.  In particular, he claimed that he contacted the RO 
and requested a waiver in April 2001.  He also indicated that his 
spouse had been using his benefits to pay for her living expenses 
while he was incarcerated because she had lung cancer and could 
only work part-time.  He further claimed that VA had given him a 
waiver in the amount of $568 and $644 in May 2001 and January 
2006, respectively, and had no reason to question or doubt his 
eligibility to receive VA benefits.  

The Veteran submitted a financial status report in April 2006.  
He indicated that he received $16.00 in monthly gross salary and 
$644 in VA benefits.  His assets included cash in the bank 
($3000), cash in hand ($78), automobiles ($250), and real estate 
($30,000).  The Veteran's debts included fines assessed by the 
Pittsburg County Court ($10,000), medical bills ($4,865.88), and 
recovery of an overpayment by the Social Security Administration 
($2800).  The Veteran indicated that his spouse had died in 
November 2005 and that he did not have access to her prior work 
records.  He did not identify any monthly expenses.

In a March 2006 decision, the Committee denied the Veteran's 
request for a waiver of recovery of the compensation benefit 
overpayment.  The Veteran duly appealed the Committee's decision, 
claiming that he had notified VA of his incarceration in December 
2000 and that repayment of the debt would result in financial 
hardship.

The Veteran appealed the March 2006 decision, and in August 2008, 
the Board remanded the case for further development.  In 
particular, the Board indicated that the RO should adjudicate the 
Veteran's challenge of the validity of debt at issue.  It was 
also noted that the Veteran was granted parole in January 2008, 
and as such, his financial picture may have changed.  Therefore, 
the Board also remanded the case to obtain an updated financial 
report.  

Following the August 2008 remand, the RO sent a letter to the 
Veteran in February 2009 notifying him that his file had been 
reviewed to determine whether the debt of $41,045 was created 
validly.  The letter indicated that the amount of the debt was 
found to be correct and noted that there was no correspondence 
from him notifying VA of his incarceration.  The RO also stated 
that there was no record in his claims file requesting a waiver 
of his benefits to assist his spouse, and it was noted that the 
last time he was paid for his spouse was in March 1994 when he 
divorced his wife.   In addition, the letter explained that the 
March 2006 account statement he received stating "VA Waiver" 
was actually sent from the Defense Finance and Accounting Service 
and was made in regards to his retired pay being waived due to 
his receipt of VA pay.  The letter further requested that the 
Veteran complete and return the enclosed VA Form 5655 within 30 
days with current information so that VA may further assess his 
current financial situation.  He was also advised that he had one 
year from the date of the letter to appeal the decision

There was no response from the Veteran, and the case was returned 
to the Board.  However, the Board remanded the case again in 
October 2009 noting that the appeal period had not yet expired 
for the February 2009.  The Board explained that the adjudication 
of the overpayment issue had to be held in abeyance until the 
expiration of the appeal period regarding the validity issue or 
until the Veteran appealed that matter, whichever came first.

Following the October 2009 remand, the Veteran's representative 
submitted a VA Form 9 in December 2009 in which he contended that 
the Veteran's debt was not correctly calculated.  The RO 
construed the statement as a notice of disagreement with the 
February 2009 decision and issued a statement of the case (SOC) 
in December 2009.  However, as previously noted, the Veteran did 
not file a timely substantive appeal with respect to that issue, 
and as such, it no longer remains in appellate status.  The Board 
further notes that to date the Veteran has not submitted an 
updated financial report.  


Law and Analysis

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made within 2 
years following the date of a notice of indebtedness issued on or 
before March 31, 1983, by the VA to the debtor, or (2) if it is 
made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to the 
debtor. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b) (2009).

In this case, the Veteran timely applied for waiver of recovery 
of the $41,045 overpayment of compensation benefits, as his 
request was made within 180 days following notification of the 
indebtedness.  Thus, he meets the basic eligibility requirements 
for a waiver of recovery of this VA indebtedness, and his request 
must be considered on the merits.

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the part 
of the person or persons having an interest in obtaining the 
waiver and recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience. 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that a claimant committed fraud, 
misrepresentation of a material fact, or bad faith in connection 
with his receipt of VA benefits precludes the Board from granting 
a waiver of recovery of the overpayment.  This parallels the 
"clean hands" doctrine familiar in equity cases; only if a 
veteran is free from all taint of fraud in connection with his 
claim for benefits may waiver on account of "equity and good 
conscience" be considered. See Farless v. Derwinski, 2 Vet. App. 
555 (1992).  In this case, the Committee has determined that the 
Veteran did not exhibit fraud, misrepresentation or bad faith in 
the creation of the instant overpayment and, affording the 
Veteran the benefit of the doubt, the Board will not disturb the 
Committee's findings.

Thus, the next issue to be addressed is whether a collection of 
the debt from the Veteran would be contrary to the principles of 
equity and good conscience.  The applicable regulation provides 
that the standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights. 38 C.F.R. § 1.965(a) (2009).  
In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether recovery of 
the overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and, whether repayment of 
the debt would defeat the purpose for which it was intended. 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2009).

In considering these factors, the Board initially finds that the 
fault in the creation of the overpayment at issue lies 
exclusively with the Veteran, as it was caused solely by his 
failure to promptly notify VA of his incarceration.  The record 
reveals that the Veteran had been clearly notified of his 
reporting responsibilities and the fact that his compensation 
benefits would be terminated in the event he was incarcerated.  
In fact, such notice was provided to him within one year prior to 
his incarceration and conviction.  The Veteran has contended that 
he did notify VA of his incarceration in December 2000.  However, 
the claims file does not contain any such correspondence.  In 
fact, records from the Department of Corrections shows that the 
Veteran was convicted in January 2001, and as such, it would have 
been impossible for the Veteran to have notified VA of his 
conviction and incarceration in December 2000.  As such, the 
Board finds the Veteran's allegation to be inherently incredible.  
In sum, the Board finds that despite the fact that the Veteran 
knew or should have known of his reporting responsibilities and 
the effect of his incarceration on his right to receive a VA 
compensation benefits, he failed to timely notify VA of his 
incarceration.

The second element concerns "balancing of faults." 38 C.F.R. § 
1.965(a)(2) (2009).  This element requires weighing the fault of 
the debtor against the fault of VA.  In that regard, it is clear 
that the debt was created solely due to the Veteran's failure to 
notify VA of his incarceration.  The Board finds that VA bears no 
fault in the creation of this debt; rather, disability 
compensation benefits were awarded in reliance on information the 
Veteran provided.  The payment of those benefits was continued 
due to the Veteran's failure to report his incarceration.  
Moreover, the record shows VA took prompt action to terminate the 
pension once it was discovered that the Veteran was incarcerated.  
Therefore, the Board finds that the Veteran bears the fault in 
this case.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3) (2009).  
In this respect, the Veteran submitted a VA Form 6566 in April 
2006 in which he listed $650 in monthly income, $33,328.00 in 
total assets, $17,655.88 in debt, and no monthly expenses.  
However, in August 2008, the Board noted that the Veteran had 
been released on parole in January 2008 and that his financial 
circumstances likely changed.  The Board specifically remanded 
the case in for the Veteran to provide an updated financial 
status report, yet, to date, he has not provided such 
information.  Thus, it is impossible to determine the whether 
there is currently any actual hardship due to the Veteran's own 
failure to supply the necessary evidence.  The Board would point 
out that the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

In addition, the Veteran has asserted that his wife relied on his 
VA compensation benefits while he was incarcerated because she 
was ill.  However, during his incarceration, he was being paid VA 
benefits as a single veteran with no dependents.  In fact, he was 
last paid for his spouse in March 1994 when he divorced her.  
There is no indication in the record that he ever remarried, nor 
was there any claim for an apportionment during his 
incarceration.  

Nevertheless, assuming the veracity of the Veteran's statements, 
the Board finds that repayment of the outstanding indebtedness 
could potentially cause financial hardship to the Veteran, but it 
is unclear without complete financial information. 

The next element to be considered concerns whether recovery of 
the overpayment at issue would defeat the purpose for which the 
benefits were intended. 38 C.F.R. § 1.965(a)(4) (2009) .  
Disability compensation is a monetary benefit paid to veterans 
who are disabled by an injury or disease that was incurred or 
aggravated during active military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified are 
considered to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity of 
the several grades of the disability. 38 C.F.R. § 4.1 (2009).  In 
this case, the Veteran was incarcerated for a felony when the 
overpayment was created, and as such, there was no need for 
disability compensation to offset disability or employment-
related impairments because he was not able to work or seek 
employment.  This is precisely the purpose of the reduction of 
payment of disability compensation from the 61st day of 
incarceration.  Therefore, the Board finds that the recovery of 
the overpayment would not defeat the purpose for which the 
benefits were intended.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in unfair 
gain to the debtor. 38 C.F.R. § 1.965(a)(5) (2009). In this case, 
the Veteran received substantial VA benefits to which he was not 
legally entitled. See 38 C.F.R. § 3.665.  Presumably, he had few 
living expenses during his period of incarceration when he was 
paid disability compensation benefits, and there is no indication 
that the Veteran sought an apportionment for his dependents.  
Waiver of this debt would therefore result in a windfall and 
produce unfair gain to the Veteran.  The failure of the 
Government to insist on its right to repayment of this debt would 
result in the Veteran's unjust enrichment at the expense of the 
taxpayer, and it would negatively impact other VA beneficiaries 
as resources for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable right 
or incurring a legal obligation. 38 C.F.R. § 1.965(a)(6) (2009).  
The Veteran has not claimed that he relinquished any right or 
incurred any legal obligation in reliance on receipt of VA 
benefits, nor is there any evidence that he did so.

The Board does acknowledge the Veteran's assertion that VA had 
granted a waiver in the amount of $568 and $644 in May 2001 and 
January 2006 and that he had no reason to question or doubt his 
eligibility to receive VA benefits.  The record does contain May 
2001 and January 2006 retiree account statements from the Defense 
and Accounting Service in which the pay item description lists 
"VA Waiver" in the amount of $568 and $644, respectively.  
However, as previously noted those statements were sent in 
conjunction with the Veteran's military retired pay.  There is no 
indication that VA has ever granted a waiver in this case.  
Indeed, the RO was unaware of the Veteran's incarceration at the 
time the VA waiver was noted in May 2001, and an overpayment was 
not assessed until February 2006, which was one month after the 
January 2006 retirement statement.  As such, there was no 
overpayment that could have been waived at that time.  

After carefully weighing all relevant factors set forth above, 
and considering the benefit of the doubt doctrine set forth in 38 
U.S.C.A. § 5107, the Board finds that recovery of the 
compensation benefits in the amount of $41,045 does not violate 
the principles of equity and good conscience.  As discussed 
above, the Board finds that the appellant bears the fault in the 
creation of this debt, that VA bears no fault in the creation of 
this debt, that recovery of the overpayment at issue would not 
defeat the purpose for which the benefits were intended, and that 
failure to recover this portion of the overpayment would result 
in unfair gain to the appellant.  These factors dictate that as a 
matter of equity, his request for waiver of recovery of the 
$41,045 overpayment must be denied. 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of pension benefits in the 
calculated amount of $41,045 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


